Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/21 has been entered.
 


Claims 2-23 are allowed.
	Claims 2-23  are considered allowable since when reading the claims in light of the specification none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including  “preamble includes a time information flag that indicates presence of time information in the physical layer frame; when the flag indicates time information, the time information indicates a time at a head of the bootstrap, which is adjacent to the preamble, and the time information is defined in accordance with precise time protocol”.  Claim 10, 18 presents similar teachings as claim 2.
The closest prior art (Yang US 2015/0010018) teaches physical layer frames and time information.  None of these references disclose “preamble includes a time information flag that indicates presence of time information in the physical layer frame; when the flag indicates time information, the time information indicates a time at a head of the bootstrap, which is adjacent to the preamble, and the time information is defined in accordance with precise time protocol”  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/MICHAEL H HONG/Primary Examiner, Art Unit 2426